NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 30 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JAGIR SINGH,                                     No. 10-71242

              Petitioner,                        Agency No. A098-530-249

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 16, 2014**
                              San Francisco, California

Before: O’SCANNLAIN, GRABER, and NGUYEN, Circuit Judges.

       Jagir Singh petitions for review of a decision of the Board of Immigration

Appeals (BIA) denying his application for asylum, withholding of removal, and

protection under Article III of the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Substantial evidence supports the BIA’s finding that Singh was not

credible. Morgan v. Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008). Specifically,

the BIA found it implausible that (1) Singh did not know why his former employer

was arrested, even though the police allegedly became interested in him because of

that arrest, and (2) Singh learned from his father only ten days before the hearing

that the police accused him of ties to militants, even though he admitted to regular

contact with his father since leaving India. These implausibilities go to the heart of

Singh’s asylum claim. Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005)

(“Under our case law, testimony that is implausible in light of the background

evidence can support an adverse credibility finding.” (internal quotation marks and

citations omitted)). The BIA’s implausibility determination is supported by the

background evidence, see Don v. Gonzales, 476 F.3d 738, 743 (9th Cir. 2007), and

nothing in the record compels a contrary conclusion. See Morgan, 529 F.3d at

1206 (stating that under the substantial evidence standard, we may reverse an

adverse credibility determination only if a reasonable adjudicator would be

compelled to reach a contrary conclusion).

      2. Further, even assuming that Singh was credible, substantial evidence

supports the BIA’s alternative finding that he failed to establish past persecution.

Singh conceded that he was never arrested or harmed by the Indian police.


                                          2
Moreover, Singh failed to demonstrate that the threats made by the police were “so

menacing as to cause significant actual ‘suffering or harm.’” Lim v. INS, 224 F.3d
929, 936 (9th Cir. 2000).

      Substantial evidence also supports the BIA’s finding that Singh failed to

establish a well-founded fear of future persecution. The record evidence does not

compel the conclusion that Singh’s fear was objectively reasonable. See Ahmed v.

Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007) (“The objective component can be

established . . . by adducing credible, direct, and specific evidence in the record of

facts that would support a reasonable fear of persecution.” (internal quotation

marks omitted)). As the BIA noted, Singh’s employer, whose arrest purportedly

had caused the police to focus on Singh in the first instance, had returned to

government service as a cabinet-level minister by the time of Singh’s removal

hearing.

      3. Substantial evidence supports the BIA’s finding that Singh was ineligible

for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996)

(en banc) (holding that failure to satisfy the lesser standard of proof required to

establish eligibility for asylum necessarily results in failure to satisfy the “clear

probability” standard for withholding of removal).




                                            3
      4. Substantial evidence supports the BIA’s finding that Singh was ineligible

for CAT relief. Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010). Singh

failed to present any evidence that would compel the conclusion “that he would

most likely be tortured by or with the acquiescence of a government official or

other person acting in an official capacity” upon his removal. Id.

      PETITION DENIED.




                                         4